Citation Nr: 0325211	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  03-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of frozen feet, to include the 
question of timeliness of the substantive appeal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

In April 1990, the RO denied the veteran's claim for service 
connection for residuals of frostbite of both feet.  The 
veteran was notified of the decision that same month, but did 
not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating action of the RO that 
denied the veteran's petition to reopen the previously denied 
claim.  A notice of disagreement was received in February 
2002.  The RO issued a statement of the case in September 
2002 and the veteran submitted a VA Form 9 in January 2003.   

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2002), a Deputy Vice Chairman of the Board has 
granted a motion for advancement on the docket in this case. 

REMAND

Following a review of the claims file, the Board has 
concluded that there is a question as to whether the 
veteran's substantive appeal was filed in a timely manner.  
Absent a timely appeal, the Board does not have jurisdiction 
to decide the merits of the issue certified for appeal.  38 
U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 19.34, 20.300, 
20.302 (2002).  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  For instance, 
the Board must ensure that the claimant was afforded 
appropriate procedural protections, including adequate notice 
and the opportunity to be heard on the question of 
timeliness.  Thus, the issue of whether a timely appeal was 
filed in the instant case requires further action by the RO.


Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran and his 
representative with a supplemental 
statement of the case which addresses the 
issue of whether a timely substantive 
appeal was filed with respect to the 
September 2002 statement of the case 
concerning the issue of whether new and 
material evidence has been received to 
reopen a previously denied claim of 
entitlement to service connection for 
residuals of frozen feet.  It is 
imperative that the veteran be given full 
notice of the issue of whether the 
substantive appeal with respect to that 
issue has been filed in a timely manner, 
to include the right to a hearing and the 
right to submit additional evidence.  
After the veteran has had the opportunity 
to respond, the claim should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



